Citation Nr: 0819074	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective April 29, 2002.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The last comprehensive VA examination afforded the veteran as 
it relates to his hearing loss that is adequate for VA rating 
purposes occurred in November 2004.  Although the veteran 
appears to have been afforded some type of audiological 
evaluation during VA outpatient treatment in October 2005, 
the actual results of the examination have not been 
associated with the claims folder.  The November 2004 VA 
examiner classified the veteran's hearing loss as mild high 
frequency hearing loss in both ears while the veteran's 
hearing loss at the time of the October 2005 evaluation was 
described as moderate sloping to a severe sensorineural 
hearing loss, bilaterally.  The veteran's representative has 
requested that he be afforded an additional VA examination to 
determine the severity of his current hearing loss.  

VA is obliged to afford a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Based upon the evidence 
of record, it appears that the veteran's hearing loss may 
have worsened.  Thus, an additional examination is warranted.  

VA also has a duty to obtain the actual results of the 
October 2005 VA audiological examination, if available.  VA 
is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 
2 Vet. App. 611, 612-3 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is required.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998). VA adjudicators are also under a 
statutory duty to obtain such records.  38 U.S.C.A. 
§ 5103A(b)(1),(3) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of the 
results of the audiology evaluation 
performed on October 20, 2005.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his bilateral hearing loss.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review. 

3.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

